J-A25012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER ALLEN STEELE                   :
                                               :
                       Appellant               :   No. 19 WDA 2021


            Appeal from the PCRA Order Entered December 3, 2020,
                 in the Court of Common Pleas of Erie County,
             Criminal Division at No(s): CP-25-CR-0001105-2018.


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                   FILED: DECEMBER 21, 2021

        Christopher Allen Steele appeals from the order denying his first petition

for relief pursuant to the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A. §§

9541-46. We affirm.

        This Court previously summarized in detail the pertinent facts and trial

testimony as follows:

              The record reflects that on March 27, 2018, [Steele]
           drove his truck from his place of business to 23rd and
           Brandes Streets in Erie, Pennsylvania.         Lydia Vicario,
           [Steele’s] close friend and employee, accompanied [Steele]
           as a passenger in his truck. [Steele] exited the truck at 23rd
           and Brandes and approached a red Nissan Sentra, while
           Vicario remained seated in the truck. Several minutes later,
           [Steele] returned to the truck and stated angrily that he had
           been robbed while selling drugs to the Sentra’s occupants.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A25012-21


          The Sentra drove away, and [Steele] sped after it. As
       [Steele’s] truck drew closer, he began shooting at the
       Sentra, with a firearm from the driver’s side window. Prior
       to trial, Vicario told police that “she had been shot at,” and
       that [Steele] had “fir[ed] back to protect her.” During trial,
       however, the Commonwealth asked Vicario whether anyone
       shot at her. Vicario answered, “That day I did believe that
       there was something else that happened, but I feel like
       there was just so much commotion, I don’t believe nobody
       else was shooting.” Vicario added that she was not close
       enough to the Sentra to see if any weapons were inside that
       vehicle. The trial court asked, “Let me be clear. You’re
       chasing the other vehicle, though. It’s not chasing your
       vehicle, right?” Vicario answered, “Yeah.”

          Several blocks after shooting at the Sentra, [Steele]
       rammed into it with his truck. The Sentra lost control and
       crashed into a car (or cars) parked on the street. A
       Mitsubishi Mirage was destroyed, and a Dodge Neon
       suffered damage.

          [Steele] drove away from the crash scene. According to
       Vicario, [Steele] drove away from the scene of the collision
       and asked her to drive. At some point after asking her to
       drive, [Steele] turned on a police scanner app on his iPhone
       in an attempt to avoid detection by the police.

          Neither [Steele] nor Vicario called 911.       Forty-five
       minutes after the crash, Sergeant Onderko of the Erie Police
       stopped [Steele’s] truck. As the sergeant placed [Steele] in
       handcuffs, he heard his own voice coming out of [Steele’s]
       pocket. He removed an iPhone from [Steele’s] pocket and
       saw the main screen running a police scanner into Erie police
       agencies.

           Sergeant Onderko found a .22 caliber Smith & Wesson
       M&P model firearm partially underneath the passenger seat
       whose barrel was still warm and whose magazine was
       empty, indicating that all bullets in the magazine had been
       fired.   Sergeant Onderko testified that, based on his
       experience, he knew that firearm barrels remain warm after
       being used repeatedly.       He also found shell casings,
       ammunition cartridges and nine baggies of marijuana
       elsewhere in the passenger compartment.          The police
       discovered gunshot residue on [Steele’s] person but did not


                                   -2-
J-A25012-21


            find any weapons in the Sentra or any gunshot residue on
            the Sentra’s occupants.

               [Steele] testified in his own defense. He claimed that
            someone in the Sentra robbed him at 23rd and Brandes
            Streets, but as he left that location in his truck, he came
            upon a second, independent robbery occurring nearby. The
            participants in the second robbery decided to terminate that
            robbery and chase him at high speed in a silver minivan.
            The Sentra blocked [Steele’s] escape from the silver
            minivan, so [Steele] shot at the Sentra to get it out of his
            way, either by shooting out its tires or shooting its
            occupants.

Commonwealth v. Steele, 234 A.3d 840, 843-44 (Pa. Super. 2020)

(citations and footnotes omitted).

       At the conclusion of a three-day trial, a jury convicted Steele of multiple

crimes, including criminal use of a communication facility based upon Steele’s

use of his iPhone to play the police scanner. On December 18, 2018, the trial

court imposed an aggregate sentence of 66 to 144 months, followed by a ten-

year probationary term.          The trial court denied Steele’s motion for

reconsideration of sentence.

       Although he did not file a timely appeal, Steele’s appellate rights were

reinstated via a PCRA petition. In his direct appeal, Steele challenged the

sufficiency of the evidence supporting most of his convictions. In a published

opinion filed on July 6, 2020, we agreed that the Commonwealth presented

insufficient evidence to support Steele’s criminal use of a communication

facility.    Steele, 234 A.3d at 848.        Thus, we affirmed Steele’s other

convictions, but we vacated Steele’s judgment of sentence for this one

conviction and remanded for resentencing.         Id.   Given this directive, on

                                       -3-
J-A25012-21



August 18, 2020, the trial court resentenced Steele to an aggregate term of

60 to 144 months of incarceration, followed by a three-year probationary

term.

        On August 31, 2020, Steele filed a pro se PCRA petition. The PCRA court

appointed counsel, who filed a supplement to the pro se petition. On October

20, 2020, the PCRA court issued a Pa.R.Crim.P. 907 notice of its intent to

dismiss Steele’s PCRA petition without a hearing.           Steele did not file a

response.     By order entered December 3, 2020, the PCRA court denied

Steele’s petition. This timely appeal followed. Both Steele and the PCRA court

have complied with Pa.R.A.P. 1925.

        Steele raises the following issue on appeal:

           A. Whether the [PCRA court] abused its discretion in failing
              to find that [Steele] was deprived of the benefit of the
              bargain relating to the plea agreement secured at the
              magisterial level in that the Commonwealth ultimately
              failed to afford him with the opportunity to accept those
              terms in entering formal guilty pleas before the trial
              court, which prejudice was permitted due to the
              ineffectiveness of [trial] counsel for failing to seek to
              enforce the terms of the plea agreement?

Steele’s Brief at 2.

        Our scope and standard of review is well settled:

               In PCRA appeals, our scope of review is limited to the
        findings of the PCRA court and the evidence on the record of the
        PCRA court's hearing, viewed in the light most favorable to the
        prevailing party. Because most PCRA appeals involve questions
        of fact and law, we employ a mixed standard of review. We defer
        to the PCRA court's factual findings and credibility determinations
        supported by the record. In contrast, we review the PCRA court's
        legal conclusions de novo.

                                       -4-
J-A25012-21



Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(citations omitted).

      Moreover,

         The PCRA court has discretion to dismiss a petition without
         a hearing when the court is satisfied that there are no
         genuine issues concerning any material fact, the defendant
         is not entitled to post-conviction collateral relief, and no
         legitimate purpose would be served by further proceedings.
         To obtain a reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that he
         raised a genuine issue of material fact which, if resolved in
         his favor, would have entitled him to relief, or that the court
         otherwise abused its discretion in denying a hearing.

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).

      Steele’s issue alleges the ineffective assistance of trial counsel for failing

to seek the enforcement of a plea agreement that was allegedly reached at

the magisterial level. To obtain relief under the PCRA premised on a claim

that counsel was ineffective, a petitioner must establish, by a preponderance

of the evidence, that counsel's ineffectiveness so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place.      Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa.

2009). “Generally, counsel’s performance is presumed to be constitutionally

adequate, and counsel will only be deemed ineffective upon a sufficient

showing by the petitioner.” Id. This requires the petitioner to demonstrate

that: (1) the underlying claim is of arguable merit; (2) counsel had no



                                       -5-
J-A25012-21


reasonable strategic basis for his or her action or inaction; and (3) counsel’s

act or omission prejudiced the petitioner. Id. at 533.

      Initially, we note that a PCRA petitioner claiming he received the

ineffective assistance of counsel must allege sufficient facts from which a court

can determine counsel’s effectiveness.         Pa.R.Crim.P. 902(A)(12); see

Commonwealth v. Pettus, 424 A.2d 1332 (Pa. 1981) (stating that a

defendant may not argue ineffectiveness in vacuum). Here, although Steele

raises an ineffectiveness claim, he neither cites nor argues the three-prong

test necessary to establish ineffectiveness of counsel. We could affirm the

order denying Steele post-conviction relief on this basis alone.            See

generally, Commonwealth v. Epps, 240 A.3d 640 (Pa. Super. 2020).

      Nevertheless, we note the PCRA court found no merit to Steele’s

ineffectiveness claim because Steele never intended to enter a guilty plea. As

it explained in its Rule 907 Notice:

            At the time of his scheduled guilty plea, [Steele] decided
         not to enter a plea. Thus, any negotiated plea agreed to by
         the parties at the preliminary hearing was withdrawn. It
         was ultimately [Steele’s] decision whether or not to enter a
         plea in this case and his choosing to not do so was not the
         result of ineffective assistance of counsel or a violation of
         his constitutional rights. At the time of his plea [Steele]
         stated:

            [Steele]: I guess I’m going to have to plead guilty.

            The Court: No, you don’t have to plead anything.

            [Steele]: I mean, I should be pleading not guilty, I
            really should, because that is not what happened.

         [N.T., 10/8/15, at 8-9].

                                       -6-
J-A25012-21



Rule 907 Notice, 10/20/21, at 1.

      Our review of the record supports the PCRA court’s conclusions. At the

scheduled plea hearing, the Commonwealth put forth the plea agreement as

requiring Steele to enter a guilty plea to three counts of the information in

return the Commonwealth recommending at sentencing that the trial court

sentence Steele to five years of probation. N.T., 10/8/18, at 6. While Steele

did “balk” at the entry of a guilty plea, Steele’s Brief at 7, it was because he

did not agree with its factual basis—no mention was made of the previous plea

agreement.

      Moreover, the “plea agreement” to which Steele refers was made

between the Commonwealth, “by and through the Erie Police Department,”

and Steele and provided that they “agreed upon the resolution of this case”

as follows:

            [Steele] waives Communication Facility, PIC & M2 REAP
         w/ Deadly Weapon used enhancement. No plea, all charges
         reinstated. [Commonwealth] agrees to unsecured bond.
         [Steele] responsible for restitution to accident victims.

Plea Agreement, 4/11/2018, at 1. This agreement was signed by Steele and

the Affiant in the case. The agreement further provided that if Steele failed

“to enter the plea within ten (10) days of arraignment without the written

consent of the Commonwealth, [Steele] shall be considered to have breached

the terms of the instant plea agreement” and the Commonwealth could amend

the criminal information in order to reinstate all original charges.” Id. at 2

(excess capitalization omitted).


                                     -7-
J-A25012-21



       Steele did not enter a guilty plea in accordance with this agreement

before the magisterial district judge. Indeed, as noted by the Commonwealth,

the magisterial district judge had no jurisdiction to accept a guilty plea to a

second-degree misdemeanor. See 42 Pa.C.S.A. § 1515(a)(6)(i) (providing

that a magisterial district judge has jurisdiction over offenses under the

Crimes Code “classified as misdemeanors of the third degree”). Thus, while

the agreement at issue may have waived a preliminary hearing as to certain

offenses with which Steele was charged and contemplated a plea to those

charges thereafter, it did not constitute a binding plea agreement as to all

charges.1

       In sum, because our review of the record supports the PCRA court’s

conclusion that Steele’s ineffective assistance claim is without merit, we affirm

the PCRA court’s order denying him post-conviction relief.

       Order affirmed.




____________________________________________


1 The certified record includes a December 3, 2018, letter to Steele from trial
counsel in which trial counsel explains that “there is no transcript of the
preliminary hearing as you did not have a preliminary hearing. At no point
did the District Attorney’s office ever offer you to plea to no felonies.”


                                           -8-
J-A25012-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/21/2021




                          -9-